Pursuant to Ind. Appellate Rule 65(D),

                                                               FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
                                                             Sep 07 2012, 8:58 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
case.                                                               CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

KATHRYN C. BYROM                                  GREGORY F. ZOELLER
Kendallville, Indiana                             Attorney General of Indiana

                                                  JOSEPH Y. HO
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana


                                  IN THE
                       COURT OF APPEALS OF INDIANA

T.A.B.,                                           )
                                                  )
          Appellant,                              )
                                                  )
                 vs.                              )       No. 57A03-1204-JV-154
                                                  )
STATE OF INDIANA,                                 )
                                                  )
          Appellee.                               )


                        APPEAL FROM THE NOBLE SUPERIOR COURT
                              The Honorable Robert E. Kirsch, Judge
                       Cause Nos. 57D01-1111-JD-64 and 57D01-1110-JD-72


                                      September 7, 2012

                  MEMORANDUM DECISION - NOT FOR PUBLICATION

PYLE, Judge
                                   STATEMENT OF THE CASE

        T.A.B., following his admission, under two separate cause numbers, to allegations

that he committed acts that would constitute class A misdemeanor battery and class B

misdemeanor battery if committed by an adult, appeals the juvenile court’s order placing

him at Indiana Boys School.

        We affirm.

                                                  ISSUE

        Whether the juvenile court abused its discretion by awarding wardship of
        T.A.B. to the Department of Correction with placement at Indiana Boys
        School.

                                                 FACTS1

         Sixteen-year-old T.A.B. lived in Ligonier with his grandmother, P.B.

(“Grandmother”), who was also his legal guardian. On August 16, 2011, the State filed a

petition, under cause number 57D01-1108-JS-007 (“JS-7”), alleging that T.A.B. was a

delinquent child for committing illegal consumption.2                   On September 27, 2011, the

juvenile court adjudicated T.A.B. to be a delinquent for having committed illegal

consumption, placed him on probation for six months, and ordered him to attend

counseling.




1
  The record before us does not include a transcript from the initial hearings in the two causes in which
T.A.B. entered his admissions that he had committed the two acts of battery. Therefore, the facts
surrounding these acts will be taken from the police reports attached to the affidavits for probable cause in
each cause.
2
  While T.A.B. is not appealing the juvenile court’s order relating to JS-7, some procedural facts
regarding this cause will be discussed as they relate to the other causes on appeal.
                                                     2
       On September 20, 2011, T.A.B. shoved Grandmother to the ground during an

argument, causing her to injure her tailbone and lower back area. Grandmother called the

police. Once the officers arrived at the house, T.A.B. “kept yelling and screaming” and

“using abusive language” toward Grandmother. (App. 13). Thereafter, the State filed a

petition, under cause number 57D01-1110-JD-064 (“JD-64”), alleging that T.A.B. was a

delinquent child for committing battery as a class A misdemeanor if committed by an

adult. At the initial hearing held on November 2, 2011, T.A.B. entered an admission to

the battery allegation.

       Less than two weeks later, on November 15, 2011, T.A.B. shoved Grandmother,

broke a desk fan, punched holes in the walls, and threatened to kill Grandmother and his

“bedridden” grandfather.        (App. 44).   Grandmother again called the police.      On

November 23, 2011, the State filed a petition, under cause number 57D01-1111-JD-072

(“JD-72”), alleging that T.A.B. was a delinquent child for committing battery and

criminal mischief, both as a class B misdemeanors. At the January 17, 2012 initial

hearing, T.A.B. entered an admission to the battery allegation, and the State dismissed the

criminal mischief allegation.

       On March 7, 2012, the juvenile court held a hearing for a disposition on causes

JD-64 and JD-72 and for a probation violation in cause JS-7. During this hearing, T.A.B.

admitted that he had failed to comply with the juvenile court’s instruction, made to him

during his January 17, 2012 initial hearing, that he attend school, and he acknowledged

that he had not gone to school since that hearing. T.A.B.’s counsel argued that T.A.B.’s

“bad environment” was partially to blame for his situation, noting that his battery

                                              3
offenses had occurred in the home and that T.A.B. ended up in court because

Grandmother called the police. (Tr. 14). T.A.B.’s counsel requested that the juvenile

court place T.A.B. in a residential facility that was “something short of DOC[.]” (Tr. 14).

       The probation officer recommended that the juvenile court terminate T.A.B.’s

probation as unsatisfactory and place him at Indiana Boys School.           The probation

officer—pointing to the facts that T.A.B. had been engaging in violence in the home, had

not attended school since December 21, 2011, and had not fully complied with scheduled

counseling sessions—recommended the juvenile court place T.A.B. with the Department

of Correction because “substantial steps need[ed] to be taken to help T.A.B. regain

control over his life.” (Tr. 8).

       The prosecutor agreed with the probation officer’s recommendation to award

wardship of T.A.B. to the Department of Correction with placement in Indiana Boys

School.     The prosecutor argued that this placement was “appropriate considering

[T.A.B.’s] conduct, specifically going against what the Court ha[d] ordered in the past as

well as his entire body of work on probation of not completing the treatments required[.]”

(Tr. 10).

       During the hearing, the juvenile court specifically asked the probation officer to

discuss options other than Indiana Boys School.         Thereafter, the probation officer

compared placement at Indiana Boys School to other residential placement options that

would be appropriate given T.A.B.’s history and cases. The probation officer testified

that both placement options were designed to address a juvenile’s needs, including

psychological services and what is required to function properly in a home and school

                                            4
environment, but stated that the Department of Correction placement programs “work

effectively faster.” (Tr. 23).

          The juvenile court terminated T.A.B.’s probation and awarded wardship of

T.A.B. to the Department of Correction with placement at Indiana Boys School. T.A.B.

now appeals the juvenile court’s dispositional orders in both cause JD-64 and cause JD-

72.3

                                               DECISION

          T.A.B. contends that the juvenile court abused its discretion by placing him in the

Department of Correction, arguing that it was not the least restrictive setting.

          The choice of the specific disposition of a juvenile adjudicated a delinquent child

is a matter within the sound discretion of the juvenile court subject to the statutory

considerations of the welfare of the child, the safety of the community, and the policy of

favoring the least harsh disposition. J.S. v. State, 881 N.E.2d 26, 28 (Ind. Ct. App. 2008).

A juvenile disposition will not be reversed absent a showing of an abuse of discretion.

Id. An abuse of discretion occurs when the juvenile court’s action is clearly erroneous

and against the logic and effect of the facts and circumstances before the court or the

reasonable, probable, and actual inferences that can be drawn therefrom. Id. Thus, the

juvenile court is accorded wide latitude and great flexibility in its dealings with juveniles.

Id.

          T.A.B. contends that the juvenile court’s decision to place him at the Department

of Correction was in contravention of Indiana Code § 31-37-18-6, which provides:

3
    Upon a motion by T.A.B., this court ordered that the appeal from these two causes be consolidated.
                                                     5
       If consistent with the safety of the community and the best interest of the
       child, the juvenile court shall enter a dispositional decree that:

       (1) is:
                 (A) in the least restrictive (most family like) and most appropriate
                 setting available; and

                 (B) close to the parents’ home, consistent with the best interest and
                 special needs of the child;

       (2) least interferes with family autonomy;

       (3) is least disruptive of family life;

       (4) imposes the least restraint on the freedom of the child and the child’s
       parent, guardian, or custodian; and

       (5) provides a reasonable opportunity for participation by the child’s parent,
       guardian, or custodian.

Specifically, T.A.B. contends that the juvenile court’s dispositional order was erroneous

because the juvenile court did not consider any factors contained in Indiana Code § 31-

37-18-6, such as the least restrictive setting.

       We have previously explained that, under this statute, the juvenile court “is only

required to consider the least restrictive placement if that placement comports with the

safety needs of the community and the child’s best interests.” J.B. v. State, 849 N.E.2d

714, 717 (Ind. Ct. App. 2006) (citing I.C. § 31-37-18-6). “Thus, the statute recognizes

that in certain situations the best interest of the child is better served by a more restrictive

placement.” K.A. v. State, 775 N.E.2d 382, 387 (Ind. Ct. App. 2002), trans. denied.

       Here, this is not a case where T.A.B. committed his first offense and was directly

placed in the Department of Correction. Indeed, the record before us reveals that T.A.B.

has a history of contact with the juvenile court system. The record also reveals that

                                                  6
sixteen-year-old T.A.B. has used alcohol and marijuana and that he was placed on

probation for illegal consumption. T.A.B. committed three juvenile offenses within a

three-month period, and the record shows that the two battery adjudications that are the

subject of this appeal were T.A.B.’s fourth and fifth referral to the juvenile court system.

Furthermore, T.A.B. committed one of the battery offenses while he was awaiting

disposition on his adjudication for illegal consumption and committed the other battery

offense while he was on probation for illegal consumption. Through his placement on

probation, T.A.B. was given a chance to reform his behavior but failed to do so. T.A.B.

committed both battery offenses against his grandmother and, during one of these

instances, he punched holes in the wall and threatened to kill his grandmother and

grandfather. Additionally, the record indicates that T.A.B. failed to comply with the

juvenile court’s specific instruction to attend school and was not in full compliance with

the juvenile court’s order to attend counseling.          T.A.B.’s behavior toward his

grandmother and his defiance of the juvenile court’s orders show a lack of respect for

authority.

       Although residential placement may have been an alternative placement option,

the juvenile court was not required to choose that as a placement option for T.A.B. “‘In

some instances, confinement may be one of the most effective rehabilitative techniques

available’ when a juvenile is exposed to the type of placement [he] would encounter were

[he] to continue with [his] poor behavior.” K.A., 775 N.E.2d at 387 (quoting Madaras v.

State, 425 N.E.2d 670, 672 (Ind. Ct. App. 1981)). Given the facts and circumstances of

this case, we cannot say that the juvenile court abused its discretion by committing

                                             7
sixteen-year-old T.A.B. to the Department of Correction with placement at Indiana Boys

School. See, e.g., M.R. v. State, 605 N.E.2d 204, 208 (Ind. Ct. App. 1992) (explaining

that “[t]here are times in juvenile proceedings when the best interest of the juvenile and

society require commitment to the Boys School”); Matter of Ort, 407 N.E.2d 1162,

1164–65 (Ind. Ct. App. 1980) (affirming the juvenile court’s placement of juvenile at

Indiana Boys School, despite fact that less severe disposition was available, where

juvenile appeared regularly before the trial court, and it was in juvenile’s best interest to

learn that his choices had consequences).

       Affirmed.

FRIEDLANDER, J., and BROWN, J., concur.




                                             8